The Bancorp, Inc. Reports Second Quarter 2010 Financial Results Wilmington, Delaware – July 22, 2010 - The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a bank holding company, today reported results for the quarter ended June 30, Financial Highlights - Period end loans at June 30, 2010 totaled $1.6 billion, an increase of $117 million or 8% over June 30, 2009 and $49 million, or 3% over March 31, 2010. - Transaction account balances increased $422 million or 32% at June 30, 2010 over June 30, 2009, growing to 92% of total deposit balances. - Core operating earnings, a non-GAAP measure, increased to $5.9 million in the second quarter of 2010 from $5.3 million in the second quarter of 2009, an increase of 13%. A reconciliation of core operating earnings to GAAP net income is presented below. - Non-interest income, excluding securities gains, increased 48% or $1.5 million over second quarter 2009, reflecting significant increases in prepaid card and merchant acquiring fee income, which includes fees earned by processing merchant credit and debit card and ACH transactions. - Net interest income increased $720,000, or 4.5% over second quarter 2009. - Total assets grew from $1.732 billion to $2.123 billion or 23% between June 30, 2009 and June 30, 2010. Betsy Z.
